Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.1 14, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.1 14. Applicant's submission filed on 11/04/2021 has been entered.
Claims 1-20 are presented for further examination.

DETAILED ACTION

Response to Arguments
Applicant's arguments filed 11/4/2021 have been fully considered but they are not persuasive. 
Applicant argues that the combination of Lappas in view of Dixit, and specifically Dixit fail to disclose the amended limitations.
Examiner respectfully disagrees. 
Dixit, discloses the newly amended limitations as follow: 
Dixit, in analogous art, disclosing “element is the virtual routing and forwarding element (refer to par 0095); generating data to graphically present a plurality of virtual routing and forwarding elements (EPGs VRF groups, refer to par 0061) and a second plurality of stored virtual routing and forwarding profiles (policy profiles/models for one of the EPG VRFs, refer to par 0140, 0144) wherein the first plurality presenting at least a subset of first profile data of an 
Therefore, Lappas in view of Dixit, disclosed the amended limitation.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lappas et al hereinafter Lappas (US 10,198,142) in view of Dixit et al hereinafter Dixit (US 2020/0007582).  

Referring to Claim 1.  Lappas discloses a method comprising: graphically presenting a plurality of elements which represent a plurality of stored profiles (graphical representations refer  receiving input selecting an element which represents and presents profile data from a selected stored profile (refer to Fig 5); receiving input modifying the profile data presented by the selected element (refer to Col 7, Lines 15-35); generating, for a networking device of a networking infrastructure, a profile based on the selected stored profile and the input modifying the profile data presented by the selected element (refer to Col 7, Lines 50-55, Fig 14, shows can modify/edit); and graphically presenting a first element which represents and presents profile data from the generated profile for the networking device (refer to Fig 15);  the profile which allows the device to send/receive network data (enable network device to route data toward destination device, refer to Col 31, Lines 15-18, 20-31 and Col 24, Lines 29-30). 
Although Lappas disclosed the invention substantially as claimed, Lappas did not explicitly disclosing the element is the virtual routing and forwarding element, generating data to graphically present a plurality of virtual routing and forwarding elements and a second plurality of stored virtual routing and forwarding profiles, wherein the first plurality presenting at least a subset of first profile data of an associated stored virtual routing and forwarding profiles of the second plurality, receiving input selecting a virtual routing elements of the first plurality; generating second profile data representing a given virtual routing and forwarding profile associated with the selected virtual routing and forwarding element and the first input modifying the first profile wherein the second profile data comprising parameters of a routing protocol, and the second profile data to be deployed on the network device to form an instance of the given virtual routing and forwarding profile.  
 Dixit, in analogous art, disclosing “element is the virtual routing and forwarding element (refer to par 0095); generating data to graphically present a plurality of virtual routing and forwarding elements (EPGs VRF groups, refer to par 0061) and a second plurality of stored virtual routing and forwarding profiles (policy profiles/models for one of the EPG VRFs, refer to par 0140, 0144) wherein the first plurality presenting at least a subset of first profile data of an associated stored virtual routing and forwarding profiles of the second plurality (group of policies apply, refer to par 0143), receiving input selecting a virtual routing elements of the first plurality (admin can select, refer to par 0141); generating second profile data representing a given virtual routing and forwarding profile associated with the selected virtual routing and forwarding element (config the policies apply to EPG, refer to par 0143) and the first input modifying the first profile wherein the second profile data comprising parameters of a routing protocol (refer to par ), and the second profile data to be deployed on the network device to form an instance of the given virtual routing and forwarding profile (the policies is deployed/projected t into the node, refer to par 0204)” 
It would have been obvious for one of ordinary skill in the art before the effective filing date of claimed invention to combine the teaching of Lappas with Dixit because Dixit’s teaching would allow the system of Lappas to expedite the policies checks in the network.  


Referring to Claim 2.  Lappas and Dixit disclosed the method of claim 1, Lappas discloses the wherein selected stored profile comprising a profile template for configuring a plurality of networking devices (refer to Fig 12); 
Although Lappas disclosed the invention substantially as claimed, Lappas did not explicitly disclosing element is the virtual routing and forwarding element
 Dixit, in analogous art, disclosing “element is the virtual routing and forwarding element (refer to par 0057, 0064).”
It would have been obvious for one of ordinary skill in the art before the effective filing date of claimed invention to combine the teaching of Lappas with Dixit because Dixit’s teaching would allow the system of Lappas to expedite the policies checks in the network.  


Referring to Claim 3.  Lappas and Dixit disclosed the method of claim 1, Lappas discloses wherein each the plurality of elements comprising a status indicator that indicates a deployment status of the associated represented stored profile (refer to Col 9, Lines 24-36).
Although Lappas disclosed the invention substantially as claimed, Lappas did not explicitly disclosing the element is the virtual routing and forwarding element, generating data to graphically present a plurality of virtual routing and forwarding elements and a second plurality of stored virtual routing and forwarding profiles, wherein the first plurality presenting at least a subset of first profile data of an associated stored virtual routing and forwarding profiles of the second plurality, receiving input selecting a virtual routing elements of the first plurality; generating second profile data representing a given virtual routing and forwarding profile associated with the selected virtual routing and forwarding element and the first input modifying the first profile wherein the second profile data comprising parameters of a routing protocol, and the second profile data to be deployed on the network device to form an instance of the given virtual routing and forwarding profile.  
 Dixit, in analogous art, disclosing “element is the virtual routing and forwarding element (refer to par 0095); generating data to graphically present a plurality of virtual routing and forwarding elements (EPGs VRF groups, refer to par 0061) and a second plurality of stored virtual routing and forwarding profiles (policy profiles/models for one of the EPG VRFs, refer to par 0140, 0144) wherein the first plurality presenting at least a subset of first profile data of an associated stored virtual routing and forwarding profiles of the second plurality (group of policies apply, refer to par 0143), receiving input selecting a virtual routing elements of the first plurality (admin can select, refer to par 0141); generating second profile data representing a given virtual routing and forwarding profile associated with the selected virtual routing and forwarding element (config the policies apply to EPG, refer to par 0143) and the first input modifying the first profile wherein the second profile data comprising parameters of a routing protocol (refer to par ), and the second profile data to be deployed on the network device to form an instance of the given virtual 
It would have been obvious for one of ordinary skill in the art before the effective filing date of claimed invention to combine the teaching of Lappas with Dixit because Dixit’s teaching would allow the system of Lappas to expedite the policies checks in the network.  

Referring to Claim 4.  Lappas and Dixit disclosed the method of claim 3, Lappas discloses wherein the status indicator indicates a deployment status of: not deployed; deployed without error; or deployed with error (refer to Col 9, Lines 24-36); 
Although Lappas disclosed the invention substantially as claimed, Lappas did not explicitly disclosing element is the virtual routing and forwarding element
Dixit, in analogous art, disclosing “element is the virtual routing and forwarding element (refer to par 0095); generating data to graphically present a plurality of virtual routing and forwarding elements (EPGs VRF groups, refer to par 0061) and a second plurality of stored virtual routing and forwarding profiles (policy profiles/models for one of the EPG VRFs, refer to par 0140, 0144) wherein the first plurality presenting at least a subset of first profile data of an associated stored virtual routing and forwarding profiles of the second plurality (group of policies apply, refer to par 0143), receiving input selecting a virtual routing elements of the first plurality (admin can select, refer to par 0141); generating second profile data representing a given virtual routing and forwarding profile associated with the selected virtual routing and forwarding element (config the policies apply to EPG, refer to par 0143) and the first input modifying the first profile wherein the second profile data comprising parameters of a routing protocol (refer to par ), and the second profile data to be deployed on the network device to form an instance of the given virtual routing and forwarding profile (the policies is deployed/projected t into the node, refer to par 0204)” 
It would have been obvious for one of ordinary skill in the art before the effective filing date of claimed invention to combine the teaching of Lappas with Dixit because Dixit’s teaching would allow the system of Lappas to expedite the policies checks in the network.  

Referring to Claim 5.  Lappas and Dixit disclosed the method of claim 4, Lappas discloses wherein the status indicator of the selected element indicates the deployment status of deployed with error for the selected element (refer to Col 9, Lines 24-36)), 
Although Lappas disclosed the invention substantially as claimed, Lappas did not explicitly disclosing element is the virtual routing and forwarding element and the error.   
 Dixit, in analogous art, disclosing “element is the virtual routing and forwarding element (refer to par 0095); generating data to graphically present a plurality of virtual routing and forwarding elements (EPGs VRF groups, refer to par 0061) and a second plurality of stored virtual routing and forwarding profiles (policy profiles/models for one of the EPG VRFs, refer to par 0140, 0144) wherein the first plurality presenting at least a subset of first profile data of an 
It would have been obvious for one of ordinary skill in the art before the effective filing date of claimed invention to combine the teaching of Lappas with Dixit because Dixit’s teaching would allow the system of Lappas to expedite the policies checks in the network.  
 

Referring to Claim 6.  Lappas and Dixit disclosed the method of claim 5, Lappas discloses wherein the selected element identifies profile data that has an error (refer to Col 9, Lines 24-36)).  
Although Lappas disclosed the invention substantially as claimed, Lappas did not explicitly disclosing element is the virtual routing and forwarding element and the error is associated with the first profile data of the associated stored virtual routing and forwarding profile.  
Dixit, in analogous art, disclosing “element is the virtual routing and forwarding element (refer to par 0095); generating data to graphically present a plurality of virtual routing and forwarding elements (EPGs VRF groups, refer to par 0061) and a second plurality of stored virtual routing and forwarding profiles (policy profiles/models for one of the EPG VRFs, refer to par 0140, 0144) wherein the first plurality presenting at least a subset of first profile data of an associated stored virtual routing and forwarding profiles of the second plurality (group of policies apply, refer to par 0143), receiving input selecting a virtual routing elements of the first plurality (admin can select, refer to par 0141); generating second profile data representing a given virtual routing and forwarding profile associated with the selected virtual routing and forwarding element (config the policies apply to EPG, refer to par 0143) and the first input modifying the first profile wherein the second profile data comprising parameters of a routing protocol (refer to par ), and the second profile data to be deployed on the network device to form an instance of the given virtual routing and forwarding profile (the policies is deployed/projected t into the node, refer to par 0204)” 
It would have been obvious for one of ordinary skill in the art before the effective filing date of claimed invention to combine the teaching of Lappas with Dixit because Dixit’s teaching would allow the system of Lappas to expedite the policies checks in the network.  

Referring to Claim 7.  Lappas and Dixit disclosed the method of claim 1, Lappas discloses the first plurality of elements comprising: an element which represents a stored first profile deployed on a first networking device (plurality of elements: Col 10, Lines 35-39, Fig 27); and an 
Although Lappas disclosed the invention substantially as claimed, Lappas did not explicitly disclosing element is the virtual routing and forwarding element
Dixit, in analogous art, disclosing “element is the virtual routing and forwarding element (refer to par 0057, 0064).”
It would have been obvious for one of ordinary skill in the art before the effective filing date of claimed invention to combine the teaching of Lappas with Dixit because Dixit’s teaching would allow the system of Lappas to expedite the policies checks in the network.  

Referring to Claim 8.  Lappas and Dixit disclosed the method of claim 1, Lappas discloses the first plurality of elements comprising: an element which represents a stored profile template for configuring a first plurality of networking devices (plurality of elements: Col 10, Lines 35-39, Col Fig 8); and an element which represents a stored profile template for configuring a second plurality of networking devices (plurality of elements: Col 10, Lines 35-39, Fig 8).
Although Lappas disclosed the invention substantially as claimed, Lappas did not explicitly disclosing element is the virtual routing and forwarding element. 
Dixit discloses the “element is the virtual routing and forwarding element (refer to par 0057, 0064).” and plurality of elements (refer to par 0275). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of claimed invention to combine the teaching of Lappas with Dixit because Dixit’s teaching would allow the system of Lappas to expedite the policies checks in the network.  

Referring to Claim 9.  Lappas and Dixit disclosed the method of claim 8, Dixit discloses wherein the first profile template is associated with a first enterprise user of the networking infrastructure, and the second profile template is associated with a second enterprise user of the networking infrastructure (refer to par 0058 and par 0057, 0064).
Although Lappas disclosed the invention substantially as claimed, Lappas did not explicitly disclosing element is the virtual routing and forwarding element. 
Dixit discloses the “element is the virtual routing and forwarding element (refer to par 0057, 0064).” and plurality of elements (refer to par 0275). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of claimed invention to combine the teaching of Lappas with Dixit because Dixit’s teaching would allow the system of Lappas to expedite the policies checks in the network.  

Referring to Claim 10.  Lappas and Dixit disclosed the method of claim 1, Lappas discloses  graphically present a second element with the first element, the second  element representing and presenting profile data from another profile for the networking device (refer to Fig 26, Fig 15); graphically generating third data (Col 21, Lines 55-60, refer to Fig 44). 
Although Lappas disclosed the invention substantially as claimed, Lappas did not explicitly disclosing element is the virtual routing and forwarding element.   
Dixit, in analogous art, disclosing “element is the virtual routing and forwarding element (refer to par 0095); generating data to graphically present a plurality of virtual routing and forwarding elements (EPGs VRF groups, refer to par 0061) and a second plurality of stored virtual routing and forwarding profiles (policy profiles/models for one of the EPG VRFs, refer to par 0140, 0144) wherein the first plurality presenting at least a subset of first profile data of an associated stored virtual routing and forwarding profiles of the second plurality (group of policies apply, refer to par 0143), receiving input selecting a virtual routing elements of the first plurality (admin can select, refer to par 0141); generating second profile data representing a given virtual routing and forwarding profile associated with the selected virtual routing and forwarding element (config the policies apply to EPG, refer to par 0143) and the first input modifying the first profile wherein the second profile data comprising parameters of a routing protocol (refer to par ), and the second profile data to be deployed on the network device to form an instance of the given virtual routing and forwarding profile (the policies is deployed/projected t into the node, refer to par 0204)” 
It would have been obvious for one of ordinary skill in the art before the effective filing date of claimed invention to combine the teaching of Lappas with Dixit because Dixit’s teaching would allow the system of Lappas to expedite the policies checks in the network.  

Referring to Claim 11.  Lappas and Dixit disclosed the method of claim 1, Lappas discloses graphically presenting a second element with the first element, the second  element representing and presenting profile data from a profile for another networking device (refer to Fig 26, Fig 15),  graphically generate a third data (Col 21, Lines 55-60, refer to Fig 44); 
Although Lappas disclosed the invention substantially as claimed, Lappas did not explicitly disclosing element is the virtual routing and forwarding element.  
Dixit, in analogous art, disclosing “element is the virtual routing and forwarding element (refer to par 0095); generating data to graphically present a plurality of virtual routing and forwarding elements (EPGs VRF groups, refer to par 0061) and a second plurality of stored virtual routing and forwarding profiles (policy profiles/models for one of the EPG VRFs, refer to par 0140, 0144) wherein the first plurality presenting at least a subset of first profile data of an associated stored virtual routing and forwarding profiles of the second plurality (group of policies apply, refer to par 0143), receiving input selecting a virtual routing elements of the first plurality (admin can select, refer to par 0141); generating second profile data representing a given virtual routing and forwarding profile associated with the selected virtual routing and forwarding element (config the policies apply to EPG, refer to par 0143) and the first input modifying the first profile wherein the second profile data comprising parameters of a routing protocol (refer to par ), and the 
It would have been obvious for one of ordinary skill in the art before the effective filing date of claimed invention to combine the teaching of Lappas with Dixit because Dixit’s teaching would allow the system of Lappas to expedite the policies checks in the network.  

Referring to Claim 12. Lappas and Dixit disclosed the method of claim 1, Lappas discloses wherein the first element comprises a status indicator that indicates a deployment status of deployed with error (refer to Col 9, Lines 25-36), the method comprising: receiving input for selecting the first element (refer to Fig 15, Col 21, Lines 40-45); graphically presenting an expanded view of the first element indicating profile data having an error ( Col 9, Lines 19-35, Col 21, Lines 60-67, Fig 18, Fig 27A- 27C, refer to Fig 44); receiving input modifying the profile data having the error (refer to Col 22, Lines ); and graphically re-presenting the first virtual routing and forwarding element based on the modified profile data (Col 21, Lines 55-60, refer to Fig 44); graphically generate a third data (Col 21, Lines 55-60, refer to Fig 44) and generating fourth data to graphically re-represent the elements based on the modified portion of the second profile data (modify the configuration parameters, refer to Col 23, Lines 13-25, Col 26, Lines 1-7, 35-45, 50-67).  . 
Dixit discloses the “element is the virtual routing and forwarding element (refer to par 0057, 0064).” and plurality of elements (refer to par 0275). 

Referring to Claim 13-20, claims are rejected under similar rational as claims 1-12.  









Conclusion
A shortened statutory period for reply to this Office action is set to expire THREE MONTHS from the mailing date of this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN C TANG whose telephone number is (571)272-3116.  The examiner can normally be reached on 5:30am - 2pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAREN C. TANG
Primary Examiner
Art Unit 2447


/Karen C Tang/
Primary Examiner, Art Unit 2447